EXECUTION COPY
OMNIBUS AMENDMENT AND AGREEMENT
THIS OMNIBUS AMENDMENT. dated as of May 11, 2007 (this “Amendment”), is entered
into by and among Cofina Funding, LLC (the “Issuer”), Cofina Financial. LLC (the
“Servicer’’). Bank Hapoalim B.M. (the “Funding Agent”) and U.S. Bank National
Association. as Trustee (in such capacity, the “Trustee”) and as Custodian (in
such capacity, the “Custodian”), in each of the capacities in which they appear
in the Agreements (defined below). Capitalized terms used but not defined herein
have the meanings provided in the Indenture (defined below).
RECITALS
     A. Reference is hereby made to (i) that certain Base Indenture, dated as of
August 10. 2005 (the “Base Indenture”). between the Issuer and the Trustee. and
that certain Series 2005-B Supplement, dated as of November 18. 2005 (the
“Series 2005-B Supplement” and together with the Base Indenture. the
“Indenture”), and (ii) that certain Note Purchase Agreement, dated as of
November 18. 2005 (the “Note Purchase Agreement”). by and among the Issuer. the
Funding Agent and the financial institutions from time to time party thereto as
Committed Purchasers (collectively, the documents referred to in clauses (i) and
(ii) above. the “AL’’reements”).
     B. The parties to the Agreements desire to enter into this Amendment to
increase the maximum facility amount available to the Issuer under the
Agreements.
          1 Amendment to Agreements. The “Maximum Funded Amount” (as defined in
the Note Purchase Agreement). the “Maximum Principal Amount” (as defined in the
Series 2005-B Supplement). the maximum aggregate principal amount of the Cofina
Variable Funding Asset-Backed Note. Series 2005-B. and any similar references or
definitions in the Agreements shall be increased from $200,000,000.00 to
$204.000.000.00, provided, that from the date hereof to September 10. 2007, the
“Maximum Funded Amount.” the “Maximum Principal Amount.” the maximum aggregate
principal amount of the Cofna Variable Funding Asset-Backed Note. Series 2005-B,
and any similar references or definitions in the Agreements shall be $
306,000,000.00.
          2. Covenants. The Issuer hereby covenants and agrees. on or prior to
the date hereof. to execute and deliver a new Note in the amount of
$306,000.000.00 to the Funding Agent. The Funding Agent hereby covenants and
agrees that. upon receipt of the executed Note for $306.000,000.00, it shall
promptly destroy the prior executed Note in the amount of S200.000,000.00.
          3. Conditions Precedent. This Amendment shall become effective as of
the date hereof when the Funding Agent shall have received an original
counterpart (or counterparts)

 



--------------------------------------------------------------------------------



 



of this Amendment. executed and delivered by each of the parties hereto. or
other evidence satisfactory to the Funding Agent of the execution and delivery
of this Amendment by such parties.
          4. Reaffirmation of Covenants. Representations and Warranties. Upon
the effectiveness of this Amendment, each of the Issuer and the Servicer hereby
reaffirms all covenants, representations and warranties made in the Agreements
and agrees that all such covenants, representations and warranties shall be
deemed to have been remade as of the effective date of this Amendment (except
for such representations and warranties that are limited by their terms to an
earlier date, in which case such representations and warranties shall speak of
such date).
          5. Representations and Warranties. Each of the Issuer and the Servicer
hereby represents and warrants that (1) this Amendment constitutes a legal.
valid and binding obligation of such Person, enforceable against it in
accordance with its terms, and (ii) upon the effectiveness of this Amendment, no
Event of Default shall exist under the Agreements.
          6. Effect of Amendment. Except as expressly amended and modified by
this Amendment. all provisions of the Agreements shall remain in full force and
effect. After this Amendment becomes effective, all references in each of the
Agreements to “this Agreement”. “hereof”. “herein”, or words of similar effect
referring to such Agreement shall be deemed to be references to the applicable
Agreement as amended by this Amendment. This Amendment shall not be deemed to
expressly or impliedly waive. amend or supplement any provision of the
Agreements other than as set forth herein.
          7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts. and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.
          8. Governing Law. This Amendment shall be governed by, and construed
in accordance with the law of the State of New York (without reference to its
conflict of law provisions other than Section 5-1401 of the New York General
Obligations Law).
          9. Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment, or the Agreements or any provision hereof or thereof.
          10. Authorization/Direction. Pursuant to the Indenture, the Issuer
hereby authorizes and directs the Trustee to authenticate that certain Cotina
Variable Funding Asset- Backed Note, Series 2005-B, dated as of the date hereof,
in the initial face amount of $306,000,000.00 and deliver the same to the
Funding Agent.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                  COFINA FUNDING, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                COFINA FINANCIAL, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION, as         Trustee and
Custodian    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                BANK HAPOALIM B.M.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

 